Case 1:20-cv-03650-KPF Document 67-9 Filed 01/22/21 Page 1 of 34




OFFICE OF COMPLIANCE CONSULTANTS
5 WEST 15th ST · HIGH IMPACT COMPOUND · MERCADO TRAILER · EAST ELMHURST, NY
11370




Report on
Environmental
Conditions
Benjamin v. Brann, 75 Civ. 3073 (LAP) Progress Report, May – August 2020




   Nicole N. Austin–Best
   10/15/2020
             Case 1:20-cv-03650-KPF Document 67-9 Filed 01/22/21 Page 2 of 34
Benjamin v. Brann                                                                     Environmental Conditions
75 Civ. 3073 (LAP)                                                                         May – August 2020

      I. INTRODUCTION

            The Office of Compliance Consultants (“OCC”) is authorized to monitor the

    Defendants’—the City of New York’s (“NYC”) and the NYC Department of Correction’s

    (“DOC” or the “Department”)—compliance with the Court’s mandates contained in various

    orders: the Order re: Fire Safety, dated November 13, 1998; the Order on: Environmental

    Conditions (the “Environmental Order”), dated April 26, 2001; the Order re: Testing and Repair

    of Ventilation Systems (the “Ventilation Order”), dated November 14, 2003; the Amended

    Supplementary Order re: Repair and Renovation of Ventilation Systems (the “Am. Supp.

    Ventilation Order”), dated February 11, 2009; the Amended Order re: Lighting Conditions (the

    “Am. Lighting Order”), dated October 7, 2010; the “so ordered” Stipulation concerning

    withdrawal of sanitation motions and steps to improve sanitation (the “Sanitation Stipulation”),

    dated October 14, 2010; the Supplemental Order re: Construction Projects Required by Amended

    Supplementary Ventilation Order, dated October 20, 2011; and the Second Supplemental Order

    re: Construction Projects Required by Amended Supplementary Ventilation Order, dated

    December 18, 2012.

            This report summarizes the status of sanitation, ventilation, lighting, and fire safety

    within various New York City jails as reviewed by OCC during May–August 2020 (the

    “monitoring period”). A discussion of complaints reported to OCC by The Legal Aid Society’s

    Prisoners’ Rights Project (“LAS” or “Plaintiffs,” sometimes “Plaintiffs’ counsel”) conclude this

    report. As required by the Order re: Timetable for Submission of OCC Progress Reports, dated

    January 19, 2007, a draft of this report was circulated to the parties for review and comment. In

    accordance with longstanding practice, the parties’ comments to the draft report are incorporated

    into this final version and appended to this report. The Plaintiffs’ counsel sought and obtained



             2|P a g e
             Case 1:20-cv-03650-KPF Document 67-9 Filed 01/22/21 Page 3 of 34
Benjamin v. Brann                                                                     Environmental Conditions
75 Civ. 3073 (LAP)                                                                         May – August 2020

    an order from the Court for a three-week extension to submit the parties’ comments. OCC’s

    submission of this final report was delayed accordingly.

      II.   MONITORING OBSERVATIONS

        A. Sanitation

                1. DOC Sanitation Reports

                     a. Defendants’ Obligations

            The Environmental Order requires Environmental Health Officers to “make a thorough

    inspection of the entire institution in the course of the week and [to] make more frequent

    inspections when necessary to respond to particular problems—e.g., inmate complaints.” ¶ 3b.

    “The [E]nvironmental [H]ealth [O]fficer shall submit . . . reports of all such inspections,

    including a description of any ameliorative actions taken, planned [,] or recommended.” Id. at ¶

    3c. Public Health Sanitarians are required to conduct “weekly inspections of all facilities as well

    as weekly reports of deficiencies” and shall “provide reports on a regular basis to [OCC] with

    respect to environmental conditions that are the subject of this Order.” Id. ¶ 4. “[E]ach jail has

    an assigned Environmental Health Officer [], who is a captain trained by civilian managers (who

    are Public Health Sanitarians) at DOC's Environmental Health Unit [], and who conduct regular

    sanitation inspections. In addition, certain areas of jails are also regularly inspected by [] Public

    Health Sanitarians themselves.” Jan – April 2019 Report at FN1.

                     b. Defendants’ Performance

            During this monitoring period, OCC received redacted Public Health Sanitarian (“PHS”)

    reports and Environmental Health Officer (“EHO”) weekly reports from the Environmental

    Health Unit (“EHU”), intermittently, from May 5 – August 13. The PHS reports consisted of

    inspections conducted March 23 – July 31, 2020 and EHO reports of inspections conducted




             3|P a g e
             Case 1:20-cv-03650-KPF Document 67-9 Filed 01/22/21 Page 4 of 34
Benjamin v. Brann                                                                      Environmental Conditions
75 Civ. 3073 (LAP)                                                                          May – August 2020

    March 9 – July 17, 2020. Each PHS report is comprised of individual inspections of several

    intake and living areas carried out on a specific date. The EHO reports, in comparison, are not

    comprised of individual inspections, but include several locations on each inspection report,

    dated for a specific day or several days depending on the facility. The PHS and EHO reports are

    provided to OCC as individual pages of larger reports instead of full reports since certain of the

    inspections involve matters or locations that are not currently subject to Benjamin monitoring.

    For example, OCC does not monitor staff areas, clinics and medical locations, and pantries;

    accordingly, some of the report pages provided to OCC are redacted for the same reason.

            Given the different formatting of the EHO reports and the reporting differences among

    the individual facilities, which make it difficult to ascertain violation dates, e.g. reporting period

    covering a day in some facilities versus one week in others, those reports have not been reviewed

    in this report. Moreover, these reports are not formatted for Benjamin compliance rating and

    would take an inordinate amount of time for OCC to reformat and calculate. Nonetheless, the

    PHS and EHO reports, collectively, provide a snapshot of the conditions observed by the

    Sanitarians and Officers at a given time and aid in the ongoing assessment of the sanitation

    conditions within the jails. OCC’s review of the current monitoring period’s PHS and EHO

    reports, as submitted by the EHU, indicates some improvement in the Defendants’ compliance.

                     c. Defendants’ Compliance

             The Defendants are not yet in substantial compliance with the Court’s sanitation

    mandates. Eighty percent (with zero housekeeping management observations) is the agreed

    upon minimum compliance percentage for the Department to meet accepted sanitation standards

    in individual intake and living areas and although there has been improvement in intake areas,




             4|P a g e
              Case 1:20-cv-03650-KPF Document 67-9 Filed 01/22/21 Page 5 of 34
Benjamin v. Brann                                                                                     Environmental Conditions
75 Civ. 3073 (LAP)                                                                                         May – August 2020

      the DOC has not met this standard in a significant number of instances.1 OCC’s analysis of the

      PHS findings indicates that during 168 inspections of intake and living areas in May – July 2020,

      76% indicated compliance, but significantly, in living areas, the Defendants’ compliance is 60%.

                                         i.       OCC Methodology and Analysis


             OCC randomly selected the following thirty living areas plus all intake areas to review for

      compliance with the sanitation mandates during the monitoring period:

                                Living Areas                                                         Intake Areas
  1    AMKC        1 Top              16 OBCC                3 Lower                  1    AMKC           Main Intake
  2    AMKC        4 Upper            17 OBCC                3 North                  2    AMKC           C-71 Intake*
  3    AMKC        Mod 1 Upper A      18 OBCC                5 West                   3    GRVC           Intake
  4    AMKC        Mod 9 B            19 OBCC                7 Lower                  4    MDC            Main Intake
  5    AMKC        Quad Lower 13      20 RMSC                Building 1               5    NIC            Annex Intake
  6    AMKC        Quad Upper 12      21 RMSC                Building 2               6    NIC            Main Intake
  7    AMKC        West 17 Lower A 22 RMSC                   Building 3               7    OBCC           Main Intake
  8    AMKC        West 17 Upper A    23 RMSC                Infirmary*               8    OBCC           Tower Intake*
  9    GRVC        11B (Quad 4)       24 RNDC                5 Lower South            9    RMSC           Intake
 10    GRVC        4B                 25 RNDC                6 Upper South            10   RNDC           Intake
 11    GRVC        7A                 26 VCBC                2 BA                     11   VCBC           Intake
 12    GRVC        8A                 27 VCBC                3 CB                     12   West Facility Main Intake
 13    GRVC        9B                 28 West Facility       Sprung 10                13   West Facility CDU Intake
 14    MDC         5 West             29 West Facility       Sprung 11
 15    NIC         2C                 30 West Facility       Sprung 12            * no inspections during monitoring period

      The Court requires that “[s]hower facilities, janitors’ closets, laundry areas, and toilets,

      washbasins, sinks and other personal hygiene and sanitation facilities . . . shall be thoroughly

      cleaned and sanitized at least once daily and more often if necessary.” Environmental Order ¶




             1
               [[T]he parties’ experts and OCC’s expert] adopted the 80% score with no sanitation management
             citations as the scoring criteria to determine a units (sic) pass or failure. The Department felt that a
             housekeeping score of 80% was easily achievable. The group felt that no sanitation management
             issues should exist, as these constitute the highest threat to human health.

      2013 ENVIRONMENTAL HEALTH INSPECTIONS FOR NEW YORK CITY JAIL FACILITIES AT RIKERS
      ISLAND at 3.



                 5|P a g e
                Case 1:20-cv-03650-KPF Document 67-9 Filed 01/22/21 Page 6 of 34
Benjamin v. Brann                                                                              Environmental Conditions
75 Civ. 3073 (LAP)                                                                                  May – August 2020

    11(a).2 The Department has removed most laundry areas, but the other types of sanitation

    facilities remain and are present in intake and living areas.

                                                         Intake Areas

               OCC reviewed 101 inspection reports of the intake areas in AMKC, GRVC, MDC, NIC,

    OBCC, RMSC, RNDC, VCBC, and West Facility during May – July 2020. Compliance ratings

    ranged from 62.16 (West Facility Main Intake on 7/31/20) to 100.003 (West Facility CDU Intake

    on 6/12/20). PHS reports indicate intake areas improved in compliance during this monitoring

    period, from 62% during last monitoring period to 86% during this monitoring period.4 A

    number of factors may contribute to this remarkable increase as the Defendants reported working

    with staff to improve compliance in these areas. Per Plaintiffs’ counsel, “Whatever lessons may

    be learned from the improvement in intake areas should be of interest in improving other areas

    and will be essential should we seek remedial measures before the Court.” Pls.’ comments at 2.

                                                        Living Areas

               In addition to the Court’s requirement, mentioned above, “Every living area (cells,

    dormitory, and modular sleeping areas, and showers/bathrooms and dayrooms in each of these units)

    shall be thoroughly cleaned and sanitized each week.” Environmental Order ¶ 11(c). Further:

               Each housing area shall have an adequately ventilated janitor [sic] closet equipped with a
               sink, or accessible to a sink, and shall have an adequate supply of cleaning implements and
               supplies, accessible to all detainees, so that each detainee can clean his cell daily and so



    2
     This provision of the Environmental Order also requires that showers be power washed with a bleach solution on a
    quarterly basis. By Order re: Power Washing, dated December 14, 2010, the Court suspended this mandate and
    permitted the Department to steam clean or use less-damaging measures in an effort to preserve tile work.
    3
      The EHU rated West Facility CDU Intake as having 100% compliance on 5/14/20; however, the corrected rating is
    95.24 since the slop sink in the janitor’s closet was not clean. Per the “Housekeeping and Sanitation Inspection
    Strategy and Evaluation Matrix” developed by the Benjamin sanitation experts, clean means to be “visibly free from
    foreign matter such as dirt, accumulated organic or inorganic matter, or impurities; unsoiled.” The PHS noted that
    the slop sink was “slightly dirty.”
    4
        West Facility intake areas were not inspected during the previous monitoring period.



                6|P a g e
             Case 1:20-cv-03650-KPF Document 67-9 Filed 01/22/21 Page 7 of 34
Benjamin v. Brann                                                                               Environmental Conditions
75 Civ. 3073 (LAP)                                                                                   May – August 2020

            that common areas of the housing blocks can also be cleaned. All cleaning implements
            shall be cleaned thoroughly after each use and stored in a clean, adequately ventilated place.

    Id. ¶ 11(f)–(g).

            OCC reviewed 67 inspection reports of living areas in AMKC, GRVC, MDC, NIC,

    OBCC, RMSC, RNDC, VCBC, and West Facility during May – July 2020. Compliance ratings

    ranged from 70.00 (AMKC Mod 1UA on 7/22/205 and GRVC 11B on 7/20/20) to 97.78 (OBCC

    3 Lower on 6/17/20). Three living areas that were surveyed during the last monitoring period

    were randomly selected again and surveyed during this monitoring period. The compliance

    ratings were similar from last monitoring period to the current period, indicating no improvement

    in these specific areas.

              Facility         Living Area           Inspection Date            Compliance Rating
                                                     1/29/2020                  76.00
                                                     2/18/2020                  73.81
              GRVC             11B                   5/11/2020                  71.43
                                                     6/18/20                    74.00
                                                     7/20/2020                  70.00
              Facility         Living Area           Inspection Date            Compliance Rating
                                                     1/8/2020                   84.00
                                                     2/3/2020                   73.47
              GRVC             8A
                                                     5/8/2020                   82.00
                                                     7/13/2020                  72.00
              Facility         Living Area           Inspection Date            Compliance Rating
                                                     1/30/2020                  85.00
                                                     2/18/2020                  75.00
              RNDC             6 Upper S             5/12/2020                  78.57
                                                     6/16/20                    78.57
                                                     7/13/2020                  76.79




    5
      The EHU incorrectly included the mental health office in the inspection and calculation of the housing area. OCC
    removed the location from the calculation and corrected the compliance rating to 70.00.



              7|P a g e
               Case 1:20-cv-03650-KPF Document 67-9 Filed 01/22/21 Page 8 of 34
Benjamin v. Brann                                                                   Environmental Conditions
75 Civ. 3073 (LAP)                                                                       May – August 2020

    Ultimately, PHS reports indicate living areas declined in compliance during this monitoring

    period, from 64% during the previous monitoring period to 60% during this monitoring period.

                                                        Vacant Cells

               The Defendants were additionally not compliant in cleaning and maintaining vacant cells

    according to the Court’s mandate that ‘[e]very cell shall be thoroughly cleaned and sanitized

    upon becoming vacant, shall be kept clean of garbage and debris while vacant, and shall be

    inspected prior to reoccupancy to ensure that it is cleaned and sanitized.” Environmental Order ¶

    11(c). In the sample reviewed by OCC, the Sanitarians visited one hundred two vacant cells,

    twelve of which were inspected twice during the monitoring period, resulting in 114

    inspections.6 Of the 114 vacant cell inspections conducted by the Sanitarians in the areas

    surveyed by OCC during the monitoring period, 99 (87%) of those inspections yielded a

    combined 343 violations, as detailed in Att. 1. When compared to the previous monitoring

    period, there is no marked improvement.

               Undoubtedly, the Defendants need to improve sanitation in living areas and are

    encouraged to apply similar tactics as employed in the intake areas. Per the Defendants, “[t]his

    is not that easy due to the differing environments.” Defs.’ comments at 3. Reportedly, the

    frequent turnover of inmates in the housing areas is an issue because sanitation is their

    responsibility. Id. The Defendants must understand that sanitation training and supervision of

    inmates are the Department’s responsibility and regardless of where an inmate is housed, he or

    she is supposed to have undergone the same training and held to the same standards;

    consequently, no matter where an inmate is housed he or she should be cognizant of the

    sanitation protocols and disciplined as necessary when procedures are not followed. DOC staff


    6
        One cell, #10 in RMSC Bldg. 2, had no violation during both inspections.



                8|P a g e
             Case 1:20-cv-03650-KPF Document 67-9 Filed 01/22/21 Page 9 of 34
Benjamin v. Brann                                                                  Environmental Conditions
75 Civ. 3073 (LAP)                                                                      May – August 2020

    members are additionally responsible for overall sanitation and should also be held accountable

    for deficiencies. The Defendants report that when deficiencies are found the PHS interview area

    staff and supervisors and review procedures as necessary. Defs.’ comment at FN1. Further, “[a]

    memo is also typically sent to the Warden informing him or her of the issue, and to further

    reiterate the importance of adhering to departmental policies.” Id. OCC is familiar with this

    practice and has previously received copies of such memoranda when protocols were not

    followed; however, OCC received no such memo during this monitoring period and none was

    produced in response to the issues reported by OCC.

            A review of the inspection protocol, violations observed during the PHS inspection, and

    analysis of the inspections may be helpful toward assessing, improving, and achieving overall

    compliance.

                                           Inspection Protocol

            During PHS inspections, compliance is assessed in eleven categories, discussed below, using

    a binary scoring method of “0” if the location meets accepted standards or requirements and “1” if

    the location does not in the particular category. This binary system means that a score can be placed

    in the applicable field only if an assessment was made. Scoring a location in a category for which it

    was not assessed skews the compliance rating and makes it inaccurate. (The effect is similar when

    non-Benjamin locations (such as staff areas and clinics and medical locations) are included in

    inspections for this litigation.) An example of the inspection form is immediately below for

    reference. The sum of scores of each location in an intake or housing area is then calculated to

    produce a component trend score, for which “reduced sampling scoring must be 3 or less for the

    housing component to be considered to have met sanitary standards or requirements on all rows

    except the General, Day Room Furnishings, and Dormitory Bed rows which must be 2 or less.”



             9|P a g e
            Case 1:20-cv-03650-KPF Document 67-9 Filed 01/22/21 Page 10 of 34
Benjamin v. Brann                                                                    Environmental Conditions
75 Civ. 3073 (LAP)                                                                        May – August 2020

    The compliance percentages are automatically calculated when the electronic inspection reporting

    form is used because the formula is embedded in the form, an Excel spreadsheet. Manually, the

    compliance percentages can be calculated as follows:

                              𝑡ℎ𝑒 𝑠𝑢𝑚 𝑜𝑓 𝑡ℎ𝑒 𝑐𝑜𝑚𝑝𝑜𝑛𝑒𝑛𝑡 𝑡𝑟𝑒𝑛𝑑 𝑠𝑐𝑜𝑟𝑒𝑠
                                                                    −1
                                        𝑡ℎ𝑒 𝑐𝑜𝑢𝑛𝑡 𝑜𝑓 𝑠𝑐𝑜𝑟𝑒𝑠

    The compliance percentage must be 80.00 or higher for an intake or living area to be compliant;

    however, if there is at least one observation of cleaning and sanitizing procedures not being

    followed, lack of cleaning chemicals, inadequate cleaning equipment and equipment station, or

    inadequate water facilities, the area fails the inspection, regardless of score. An example of this

    protocol is seen in the sample inspection form below: the area’s housekeeping compliance is

    81.36%, but it does not pass the inspection because cleaning and sanitizing procedures were not

    followed in at least one instance.




             10 | P a g e
            Case 1:20-cv-03650-KPF Document 67-9 Filed 01/22/21 Page 11 of 34
Benjamin v. Brann                                                  Environmental Conditions
75 Civ. 3073 (LAP)                                                      May – August 2020




             11 | P a g e
              Case 1:20-cv-03650-KPF Document 67-9 Filed 01/22/21 Page 12 of 34
Benjamin v. Brann                                                                                  Environmental Conditions
75 Civ. 3073 (LAP)                                                                                      May – August 2020

                                              ii.      Discussion of Findings


              The PHS inspections found 1931 violations distributed across all facilities, in the categories

    listed in the chart, immediately below, and the details of the violations observed in the categories are

    specified below or attached, if not identified here. The inspection findings are discussed below in

    terms of the housekeeping inspection matrix developed by the expert sanitarians.

        Violation Category                                                                                 Count of Violations
        Cleaning and Sanitizing Procedures (not) Followed–Management Violation                                        2
        Inadequate Cleaning Equipment and Equipment Station–Management Violation                                      4
        Vermin–Management Violation                                                                                  43
        Unclean to Sight                                                                                            1072
        Organic Soil Accumulations                                                                                   51
        Surfaces (not) Smooth and Easily Cleanable                                                                  467
        Presence of Malodors                                                                                          1
        (Inadequate) Lighting                                                                                        55
                                  7
        Obstructed Light Shield                                                                                       2
        Ventilation                                                                                                 234

    The following evaluative housekeeping criteria are taken directly from the training material and are

    used to assess compliance during sanitation inspections and apply to the PHS inspections undertaken

    during this monitoring period. The following discussion is limited to the PHS inspections surveyed

    by OCC and does not represent all inspections undertaken during the May–August 2020 monitoring

    period.




    7
      This is not a category developed by the expert sanitarians. It is a DOC housekeeping criterion that impacts the
    condition of light shields, which affects lighting and sanitation; accordingly, observations are recorded during PHS
    inspections.



               12 | P a g e
            Case 1:20-cv-03650-KPF Document 67-9 Filed 01/22/21 Page 13 of 34
Benjamin v. Brann                                                                             Environmental Conditions
75 Civ. 3073 (LAP)                                                                                 May – August 2020

    ADMINISTRATIVE and MANAGERIAL OBSERVATIONS – The following five criteria apply

    to all areas, and at least one observation of any of the first four causes the area to fail the inspection.

    1. CLEANING AND SANITIZING PROCEDURES (NOT) FOLLOWED
       a) uniform sanitary procedures as detailed in policies and procedures not followed
       b) cleaning frequency inadequate to maintain proper sanitation
       c) policy is inadequate to address soiling of the unit
       d) no evidence of training of inmates to housekeeping policy
       e) disposable gloves and other personal protective equipment not available, provided or used as
          per manufacturer’s label requirements and/or institutional policy
    Verification of these criteria is by indicating two or more of the following:
               • lack of adherence to established policies and procedures
               • no notation in unit log (schedule or frequency)
               • absence of training materials or instructional postings in critical housekeeping areas
               • direct chemical test of finished disinfectant solution
               • negative responses to inmate and/or staff interviews

            There were two instances, limited to West Facility, in which the EHU determined that the

    Department’s cleaning and sanitizing procedures were not being followed. West Facility’s Main

    Intake had no goggles on 7/31/20 and had a compliance score of less than 80.00, so the area did not

    pass inspection even without the management violation. In West Facility Sprung 12, the institutional

    aide8 had a spray bottle with an unknown solution on 6/24/20. If this did not occur, the housing area

    would have passed inspection, with a compliance score higher than 80.00. The Defendants

    minimize the seriousness of these violations, stating “these deficiencies did not transform the

    otherwise clean housing areas into unsanitary living areas.” Defs.’ comments at 3. Foremost,

    inmate safety is compromised without the availability of goggles, which could result in serious




    8
     Management of Institutional Aides at the Communicable Disease Unit (CDU) and North Infirmary Command
    (NIC).
    “The Assistant Commissioner for Environmental Health is responsible for supervising the supervising housekeepers
    at the CDU and NIC to develop proper cleaning protocols and schedules and to provide technical support. The
    facilities’ commanding officers are responsible for the day-to-day supervision of the supervising housekeepers.”
    DOC Directive 3900R-A Environmental Health Program.




              13 | P a g e
            Case 1:20-cv-03650-KPF Document 67-9 Filed 01/22/21 Page 14 of 34
Benjamin v. Brann                                                                    Environmental Conditions
75 Civ. 3073 (LAP)                                                                        May – August 2020

    injury or refusal to undertake sanitation responsibilities for lack of personal protective equipment.

    Unknown chemicals could cause an adverse reaction or simply be ineffective for the condition that

    needs to be remedied. These are serious matters and OCC agrees with the classification of these

    instances as management violations but believes there are four additional instances not so classified

    by the EHU.

        ➢ In GRVC 7A, there was no sanitation manual on 7/6/20 and, in GRVC 8A, there were

            outdated English and Spanish sanitation posters on 7/13/20. Neither of these housing areas

            passed inspection with compliance scores of less than 80.00.

        ➢ MDC 5 West had no English sanitation posters on 5/27/20 and 6/23/20. The housing area

            had a compliance score less than 80.00 during the first inspection and did not pass but had a

            higher compliance score during the latter and passed that inspection.


    2. LACK OF CLEANING CHEMICALS
         a) cleaning chemicals not provided at the unit
         b) par levels not appropriate to the unit
    Verification of the deficiency is by any one of the following:
                   • boundary markers in inventory levels that signal replenishment is necessary not
                       established, or,
                   • amount or level considered to be adequate, not maintained, or,
                   • absence of a standard quantity as established by policy

            There were no reported instances of a lack of cleaning chemicals during the PHS inspections,

    making it puzzling that the institutional aide mentioned above opted to use an unknown solution

    instead of the authorized cleaning chemicals, and, as discussed below, there were four instances

    where an inappropriate chemical was found in the possession of staff and inmates or the machine to

    dispense the appropriate chemical was inoperable. If these latter four instances do not represent a

    lack of cleaning chemicals, OCC believes they are indicative of a failure to follow the cleaning and

    sanitizing procedures more than inadequate equipment. In any case, it would be helpful for the EHU



             14 | P a g e
            Case 1:20-cv-03650-KPF Document 67-9 Filed 01/22/21 Page 15 of 34
Benjamin v. Brann                                                                   Environmental Conditions
75 Civ. 3073 (LAP)                                                                       May – August 2020

    to inquire why staff and inmates opt for inappropriate cleaning chemicals when such instances are

    observed.

    3. INADEQUATE CLEANING EQUIPMENT AND EQUIPMENT SANITATION
       a) cleaning equipment in poor repair or worn
       b) cleaning equipment is visibly dirty and possibly malodorous
       c) inadequate storage of housekeeping equipment
       d) cleaning equipment storage appurtenances not available for the sanitary and safe storage of
          mops, brooms and brushes
       e) par levels inappropriate to the facility or not established to meet cleaning needs

            There were four instances recorded in this category during the PHS inspections. In AMKC 1

    Top a bottle of Milcide was found in the sleeping area on 5/28/20, but the housing area would not

    have passed inspection even without this violation as it had a compliance score of less than 80.00. A

    Corcraft mold and mildew remover spray bottle was found in AMKC Quad 13 Lower, occupied cell

    #20, on 7/13/20. The area would have passed the inspection otherwise. In OBCC, a bottle of

    Milcide was found in the Main Intake on 7/10/20. The area would have passed the inspection

    otherwise. The Diversey dispenser, which dispenses cleaning and sanitizing chemicals, was

    inoperable in OBCC 5 West on 6/10/20 causing the area to fail the inspection.

    4. ADEQUATE WATER FACILITIES PROVIDED
       a) utility sink not readily available and/or accessible
       b) hot and cold water of adequate flow and pressure not provided
       c) absence of a free-flowing drain

            During this monitoring period, there were no instances of inadequate water facilities during

    the PHS inspections surveyed by OCC.




             15 | P a g e
             Case 1:20-cv-03650-KPF Document 67-9 Filed 01/22/21 Page 16 of 34
Benjamin v. Brann                                                                         Environmental Conditions
75 Civ. 3073 (LAP)                                                                             May – August 2020

    5. PRESENCE OF VERMIN INCLUDING INDICATOR ARTHROPODS

             Unlike the other four management categories, observations in this category do not cause an

    area to automatically fail inspection.

              This criterion is listed under the management section because the presence of vermin or
              indicator organisms requires subsequent action by the correctional staff in reporting the
              observable condition. However, no further action on their part is necessary unless so
              directed. If an observation is made, that observation is informational only and does not
              factor into the overall unit compliance unless it remains unreported or uncorrected.

    “Housekeeping Inspection Matrix” at 12. The inspections reviewed by OCC, indicated that the

    Sanitarians observed vermin in all facilities except for VCBC and West Facility, in the instances

    listed immediately below.

                    Finding                 Facility     Area              Location                        Date
     "mice droppings"                       AMKC         1 Top       janitor's closet                     6/24/20
     "mice droppings"                                   4 Upper      sleeping area                        7/20/20
     "mice droppings"                                                storage                              5/28/20
     "mice droppings"                                   W 17LA       sleeping area                        6/22/20
     "mice droppings"                       RNDC         Intake      pen #5 Brooklyn                      7/15/20
     ants                                   RNDC         Intake      pen #4                               6/12/20
     dead cockroach on floor                RMSC         Intake      showers                              5/12/20
     flies in area                          OBCC        7 Lower      sleeping area                        5/13/20
     large roaches (dead and live)          OBCC        3 North      cell #26 (vacant)                    6/10/20
     live drain flies on wall               AMKC        W 17UA       showers                              7/24/20
     live drain flies on wall               GRVC           7A        showers                            7/6/20
     live drain flies on wall               RMSC         Intake      showers                           5/12/20
     live flies on wall                     GRVC           7A        showers                           6/10/20
     live flies on wall                                    9B        showers                            5/5/20
     live fruit flies                       AMKC        Mod 1UA      showers                  6/16/20 (wos 6/12/20,
                                                                                              6/14/20, and 6/16/20)
     live fruit flies                                                dayroom                  7/22/20 (wos 7/10/20)
     live fruit flies                       MDC          Intake      pen #3                            7/10/20
     live fruit flies                                                pen #4                            7/10/20
     live fruit flies                                                pen #5                                7/2/20
     live fruit flies                                                                                     7/16/20
     live fruit flies                                                showers                               7/2/20
     live fruit flies                                                                                     7/10/20
     live fruit flies                                                                                     7/16/20
     two dead water bugs in light fixture   AMKC       Main Intake   pen #8                               7/16/20




               16 | P a g e
            Case 1:20-cv-03650-KPF Document 67-9 Filed 01/22/21 Page 17 of 34
Benjamin v. Brann                                                                          Environmental Conditions
75 Civ. 3073 (LAP)                                                                              May – August 2020

     live ants on floor                    AMKC         4 Upper      sleeping area                         7/20/20
     live ants on floor                                 Mod 1UA      cell #15 (occupied)                   7/22/20
     live ants on floor                    GRVC            8A        cell #18 (occupied)                   7/13/20
     ants in cell                          RMSC          Bldg. 2     cell #7 (vacant)                      7/13/20
     large roach on toilet                 RMSC         Bldg. 2      cell #6 (vacant)                      7/13/20
     flies on window screen                RNDC          Intake      middle section pens                   7/15/20
     fly at window area                    RNDC          Intake      pen #6                                7/15/20
     live gnats in area                    AMKC         4 Upper      toilet area                           7/20/20
     live gnats in area                    MDC           5 West      janitor's closet                      7/29/20
     live gnats in area                                  Intake      common area                           7/30/20
     live gnats in area                                              search                             7/23/20
     live gnats in area                                              showers                            6/18/20
     live gnats in area                                              showers                            7/23/20
     live ant in sink                      AMKC        Mod 1UA       cell #11 (vacant)                  7/22/20
     live roaches on floor                 GRVC          11B         showers                      7/20/20 (wos 7/3/20)
     flies observed                        NIC        Main Intake    pen #4                             7/22/20
     two dead water bugs in light shield   AMKC       Main Intake    showers                               7/23/20
     two dead water bugs in light shield   AMKC       Main Intake    showers                               7/30/20
     several gnats at every stall          MDC          Intake       showers                               7/30/20


            Per, the “Inspection Matrix” (at 2) that was developed by Mr. Eugene Pepper and the parties’

    experts in 2011 and currently used by the Department during its facility inspections.

            This observation was included because housekeeping is a major component of integrated
            pest management. As such, it is integral to an effective housekeeping program. Because
            the actual pest eradication is coordinated by a professional pest control technician, who is
            not under the direct supervision of inmate management administration, it is not controlled
            as other components of the housekeeping program. Even though this observation is
            essential in the health and wellbeing of the inmates and staff, it does not factor into the
            compliance score, but is included as an informational component that requires immediate
            action when noted.

    In three cases, the sanitarian noted that a work order was submitted prior to the latest inspection’s

    finding of vermin, indicating an ongoing issue: On 7/20/20, the PHS observed “live roaches” on the

    shower floor at GRVC 11B and noted that a work order was submitted on 7/3/20 for the area. On

    6/16/20, the PHS observed “fruit flies” in the AMKC Mod 1UA shower and noted that work orders

    were submitted on two occasions prior to that inspection, which yielded a third work order for the

    same issue; likewise, on 7/22/20, the PHS observed “live fruit flies” in the AMKC Mod 1UA




              17 | P a g e
            Case 1:20-cv-03650-KPF Document 67-9 Filed 01/22/21 Page 18 of 34
Benjamin v. Brann                                                                    Environmental Conditions
75 Civ. 3073 (LAP)                                                                        May – August 2020

    dayroom and noted that a work order was submitted on 7/10/20 for that area. There is no indication

    of the Department’s efforts toward remedying the conditions, and the PHS inspections indicate that

    indicia of vermin were observed in the same location during different inspections. Plaintiffs’

    counsel finds it “[p]articularly disturbing . . . that DOC has apparently done nothing at all to abate

    the presence of vermin in several areas, as well the numerous instances of other repeat violations

    going unabated. (citation omitted) This is unacceptable.” Pls.’ comments at 2. The Defendants

    report that the areas were treated on several occasions (Defs.’ comments at 4); yet, the conditions

    remained unabated. Ultimately, “[t]he Department notes that it faces continued challenges in

    staffing all open exterminator positions.” Id.

    HOUSEKEEPING OUTCOME OBSERVATIONS – the following six criteria are direct

    observations of physical housekeeping conditions.

    1. Unclean to Sight:
          • presence of loose filth and garbage
          • dust and dirt accumulation
          • soiling of touch points and/or high (common) touch surfaces
          • soiled bed frames and dayroom furnishings
          • soiled utility (janitor’s) closet
          • soil imbedded at transition areas such as edges of spalled tile, floor to wall junctions,
             door jambs, and furnishing floor anchors

            The sanitarians recorded 1072 instances, across all facilities, and the instances consist

    principally of dirty floors, corners, and junctions; dirty walls; dirty/dusty window screens and

    ledges; and dirty light shields. Att. 2. In certain cases, the PHS noted that the same condition was

    previously reported, indicating that “unclean to sight” observations are not necessarily temporary if

    they are not being addressed once reported.




             18 | P a g e
            Case 1:20-cv-03650-KPF Document 67-9 Filed 01/22/21 Page 19 of 34
Benjamin v. Brann                                                                                 Environmental Conditions
75 Civ. 3073 (LAP)                                                                                     May – August 2020

    2. Organic Soil Accumulations in Wet and Moist Areas:
          • organic debris accumulation in and around toilets, urinals, utility sinks, lavatories and
              showers
          • drain screens9 not cleaned of hair and debris; partially occluded drains resulting in
              temporary pooling of water
          • chronic pooling of water and/or presence of chronically wet walking surfaces

             As indicated below, the observations in this category consisted mostly of mildew on floors,

    walls, and ceilings in all facilities except NIC and West Facility. Pooling of water was limited to

    two separate instances in the AMKC Intake showers and once in the RMSC Intake’s pen #4.




    9
      Per the Housekeeping Matrix, “If the floor drain is occluded or partially occluded with organic deposits below the
    drain screen, it cannot be cleaned using regular housekeeping methods. Therefore, it is not considered a non-
    compliance issue and a notation of the observation should be made in the comments section on the inspection
    report.”



              19 | P a g e
            Case 1:20-cv-03650-KPF Document 67-9 Filed 01/22/21 Page 20 of 34
Benjamin v. Brann                                                                           Environmental Conditions
75 Civ. 3073 (LAP)                                                                               May – August 2020

           Facility    Area          Finding                            Location                Date
                       4 Upper       mildew on floor guards             showers                 16-Jun
           AMKC                      mildew on junction at wall/floor   showers                 20-Jul
                       Main Intake   pooling water at floor corner      showers                 13-May
                                     pooling water at floor corner                              19-May
                       Q13L          mildew on ceiling                  dayroom toilet          4-May
                       W 17LA        mildew on ceiling                  showers                 22-Jun
                                     mildew on wall                     showers                 22-Jun
                       W 17UA        mildew on ceiling                  showers                 22-Jun
                                     mildew on wall                     showers                 22-Jun
           GRVC        11B           mildew on wall/wall junction       showers                 20-Jul
                       7A            mildew on wall                     janitor's closet        10-Jun
                                     mildew on wall                                             6-Jul
                                     mildew at junctions                showers                 6-Jul
                       9B            mildew on floor                    showers                 5-May
                                     mildew on floor                                            10-Jun
                                     mildew on floor                                            6-Jul
                                     mildew on junction at wall/floor   showers                 10-Jun
                                     mildew on wall                     janitor's closet        10-Jun
                                     mildew on wall                                             6-Jul
                                     mildew at junctions                showers                 6-Jul
           MDC         5 West        mildew on junction at wall/floor   showers                 29-Jul
                                     mildew on wall                     showers                 23-Jun
                                     mildew on door                     showers                 29-Jul
                                     mildew on doorframe                showers                 29-Jul
           OBCC        5 West        mildew on floor                    showers                 5-May
                                     mildew on wall                     showers                 5-May
                       7 Lower       mildew on floor                    showers                 13-May
                                     mildew on floor                                            14-Jul
                                     mildew on wall                     showers                 13-May
                                     mildew on grout                    showers                 14-Jul
           RMSC        Intake        "flooded water"                    pen #4                  28-May
                                     mildew on floor                    showers                 10-Jul
                                     mildew on floor                                            17-Jul
                                     mildew on floor                                            31-Jul
                                     mildew on wall                     showers                 10-Jul
                                     mildew on wall                                             17-Jul
                                     mildew on wall                                             24-Jul
                                     mildew on wall                                             31-Jul
                                     mildew at junctions                showers                 10-Jul
           RNDC        6 Upper S     mildew on floor                    showers                 12-May
                                     mildew on wall                     showers                 12-May
                                     mildew on floor                    showers                 16-May
                                     mildew on wall                     showers                 16-May
                                     mildew in toilet                   cell #16 (vacant)       16-May
           VCBC        3CB           mildew on ceiling                  showers                 23-Jun
                                     mildew on ceiling                                          30-Jul
                                     mold on ceiling                    showers                 20-May
                       2BA           mildew on ceiling                  showers                 17-Jun
                                     mildew on ceiling/wall junctions   showers                 17-Jun




             20 | P a g e
            Case 1:20-cv-03650-KPF Document 67-9 Filed 01/22/21 Page 21 of 34
Benjamin v. Brann                                                                    Environmental Conditions
75 Civ. 3073 (LAP)                                                                        May – August 2020

    3. Surfaces (not) Smooth and Easily Cleanable:
          • structural surfaces in poor repair; porous; uneven/irregular/jagged, for example: wall-
              floor junctions not smooth, rounded, or sealed; cracks, joints and tile grouting not sealed
              or in good repair
          • beds and/or dayroom furnishings in poor repair

            There were 467 observations in this category (Att. 3); however, some are apparently

    inconsistent and seem to have been recorded during the inspections depending on which sanitarian

    undertook the inspection, ultimately affecting the outcome of the inspection. For instance, during

    the first inspection, the PHS recorded six instances in this category, including in the showers and

    toilet area and a different sanitarian conducted the second inspection and recorded several of the

    same instances in the sleeping area, storage, dayroom, and common area, but none in the showers

    and toilet area. This difference alone—without consideration of the difference in ventilation

    findings—was a determining factor in whether the housing area passed or failed the inspection.

            The foregoing is not a condemnation of the sanitarians and hopefully will not be viewed as a

    disparagement of the important work that they do daily. Rather, this issue is raised to illustrate that

    there is a lack of uniformity amongst the sanitarians during the inspections that could affect the

    outcomes. This inconsistency is found in additional categories such as unclean to sight and

    ventilation observations but is most identifiable in this category due to the relative “intransience” of

    the instances. Of course, it is not expected that every sanitarian will observe every violation during

    all inspections and the observations will vary among inspecting agencies. Indeed, the Defendants

    have previously argued about the effect of the variability in the experts’ observations during

    sanitation inspections; accordingly, it would benefit the Defendants to reduce variability among PHS

    inspection practices to get a more reliable understanding of the inspection findings. Such an

    understanding within the EHU will provide a more consistent view of the sanitation conditions to the

    facilities and ultimately improve compliance.



             21 | P a g e
            Case 1:20-cv-03650-KPF Document 67-9 Filed 01/22/21 Page 22 of 34
Benjamin v. Brann                                                                               Environmental Conditions
75 Civ. 3073 (LAP)                                                                                   May – August 2020

            The Defendants’ reported compliance does not incorporate the triggering of management

    violations based on the frequency of Unclean to Sight, Surfaces (not) Smooth and Easily Cleanable,

    and Organic Soil Accumulations in a unit. Per OCC’s sanitation expert, Eugene Pepper,

            These three criteria citations point out two critical failure by the institution. The first is the
            failure to properly clean (Unclean to Sight and Organic Soil Accumulations). The first step
            in any sanitation operations. This step is basically a soap and water step! This is a failure
            in procedure . . . . The frequency of these housekeeping failures, over 2 times in any one
            unit, is evidence of a general failure in following cleaning procedures prior to the sanitation
            step. Such high frequencies of this citation trigger the more critical citation for failure to
            follow “Cleaning and Sanitizing Procedures” a management citation and an automatic non-
            compliance rating for the unit.

    2013 ENVIRONMENTAL HEALTH INSPECTIONS FOR NEW YORK CITY JAIL FACILITIES

    AT RIKERS ISLAND, at 7. The Defendants disagree with Mr. Pepper’s position, which was

    supported by Plaintiffs’ Counsel’s expert during the 2011 sanitation inspection.

    4. Lighting
          • less than 10 foot-candles, measured at three feet from the target horizontal surface, or,
          • less than optimal lighting from an existing and operational luminary—this includes
              observable conditions such as dimming or flickering and/or the presence of blackened
              ends of fluorescent light bulbs

            The Defendants’ reporting of lighting observations has improved during this monitoring

    period; however, there is concern that the deficiencies are being ignored or that the inspections are

    not consistent enough to identify the scope of the delays in abating the deficiencies, in certain cases.

    For example, the AMKC Main Intake was inspected eleven times and during the first two

    inspections (conducted by “PHS1”) the storage area and janitor’s closet were found to have

    inadequate lighting as evidenced by 3.8 FC in the janitor’s closet and 2.1 FC in the storage area with

    a dirty light shield and “dim light noted” therein, on 5/5/20, and 3.6 FC in the janitor’s closet and 1.7

    FC in the storage area with a “repeat” observation of a dirty light shield and a “dim light noted,” on

    5/13/20.




               22 | P a g e
            Case 1:20-cv-03650-KPF Document 67-9 Filed 01/22/21 Page 23 of 34
Benjamin v. Brann                                                                      Environmental Conditions
75 Civ. 3073 (LAP)                                                                          May – August 2020

            During subsequent inspections, conducted by two different sanitarians:

        •   5/19/20: 4.8 FC in janitor’s closet; storage inspected for all but lighting (PHS 1)
        •   6/9/20: 3.9 FC in janitor’s closet; storage inspected for all but lighting (PHS 1)
        •   6/19/20: janitor’s closet not inspected; storage inspected for all but lighting (PHS 2)
        •   6/24/20: janitor’s closet not inspected; storage inspected for all but lighting (PHS 2)
        •   7/2/20: janitor’s closet not inspected; storage inspected for all but lighting (PHS 2)
        •   7/9/20: janitor’s closet not inspected; storage inspected for all but lighting (PHS 2)
        •   7/16/20: janitor’s closet not inspected; storage inspected for all but lighting (PHS 2)
        •   7/23/20: janitor’s closet not inspected; storage inspected for all but lighting (PHS 2)
        •   7/30/20: janitor’s closet not inspected; storage inspected for all but lighting (PHS 2)

    The area passed the first inspection, but failed the second. The area passed all subsequent

    inspections; however, if the lighting had been assessed similar to the first two inspections with

    similar findings during subsequent inspections, e.g. 5/19/20, 6/9/20, 7/16/20, the area would not

    have passed all of these inspections.

            During every inspection throughout the monitoring period, the sanitarians reported that the

    lighting in the RMSC janitor’s closet was not being maintained and was inadequate in nine of the ten

    inspections. In the tenth instance, the PHS was simply incorrect.

        •    5/1/20:   2.8 FC Inspection Note: R - lighting not maintained—“One light fixture in the janitor
                       room was inoperable.”
        •    5/12/20: 2.5 FC Inspection Note: R1 – lighting not maintained—“One light fixture in the janitor
                       room was inoperable.” “No operational light.”
        •    5/19/20: 2.7 FC Inspection Note: R - lighting not maintained—“Light fixture in janitor room was
                       inoperable.”
        •    5/28/20: 3.2 FC Inspection Note: WOS; R3 – lighting not maintained—“no operational light in
                       janitor closet”
        •    6/12/20: 2.1 FC Inspection Note: WOS; R4 – lighting not maintained—“Light fixture was
                       flickering and too dimmed.”
        •    6/22/20: 1.4 FC Inspection Note: WOS; R4 – lighting not maintained—“operational light . . . was
                       dimmed”
        •    7/10/20: 2.1 FC Inspection Note: lighting not maintained—“one light fixture . . . was inoperable”
        •    7/17/20: 3.6 FC Inspection Note: lighting not maintained—“light fixture noted inoperable”
        •    7/24/20: Inspection Note: R1– lighting not maintained “one light fixture . . . was inoperable”
        •    7/31/20: 3.8 FC (no inspection note)

    The EHU reported that the lighting in the janitor’s closet was adequate during the 7/24/20 inspection

    despite the inoperable light fixture and maintained that the light reading was 14.8 FC. This is highly


             23 | P a g e
            Case 1:20-cv-03650-KPF Document 67-9 Filed 01/22/21 Page 24 of 34
Benjamin v. Brann                                                                                Environmental Conditions
75 Civ. 3073 (LAP)                                                                                    May – August 2020

    unlikely given that the light fixture was not repaired at the time of this inspection and the light

    readings during and after this inspection were all exceptionally low, single-digit readings.10

                       Facility   Area              Finding (foot-candles)    Location              Date
             AMKC                 1 Top                         4.9           janitor's closet      28-May
                                                                5.0           janitor's closet      24-Jun
                                                                5.6           toilet area           24-Jun
                                                                9.6           showers               24-Jun
                                  4 Upper                       2.5           janitor's closet      28-May
                                                                2.8           janitor's closet      16-Jun
                                                                2.6           janitor's closet      20-Jul
                                  Main Intake                   1.7           storage               13-May
                                                                2.1           storage               5-May
                                                                3.6           janitor's closet      13-May
                                                                3.8           janitor's closet      5-May
                                                                3.9           janitor's closet      9-Jun
                                                                4.8           janitor's closet      19-May
                                  Mod 9B                        2.8           janitor's closet      17-Jul
                                                         "no light fixture"   janitor's closet      15-Jun
                                                         "no light fixture"   janitor's closet      19-May
                                  Q13L                          3.4           dayroom toilet        8-Jun
                                                                4.0           dayroom toilet        13-Jul
                                                                4.5           showers               13-Jul
                                                                4.7           dayroom toilet        4-May
                                                                4.8           showers               8-Jun
                                                                4.9           showers               4-May
                                                                7.1           janitor's closet      13-Jul
                                                                7.2           janitor's closet      4-May
                                                                7.2           janitor's closet      8-Jun
                                  W 17UA                        9.3           janitor's closet      26-May
             GRVC                 11B                           0.9           janitor's closet      20-Jul
             MDC                  5 West                        8.1           janitor's closet      23-Jun
                                                                8.2           janitor's closet      27-May
                                  Intake                        7.9           showers               18-Jun
                                  Intake                        8.1           showers               25-Jun
             OBCC                 3 North                       7.2           janitor's closet      8-Jul
                                  5 West                        5.7           janitor's closet      8-Jul
                                   [light reading illegible]                  janitor's closet      5-May
                                  Inspection Note: inoperable light fixture
             RMSC                 Intake                        1.4           janitor's closet      22-Jun
                                                                2.1           janitor's closet      10-Jul

            10
               Lighting should be adequate enough for cleaning personnel to see soil or soap residues on
            surfaces. The American Public Health Association Standards for Health Services in Correctional
            Institutions recommends minimum light intensities for toilets and washrooms be 20 foot-candles,
            and for corridors and exit ways 10 foot-candles. This consultant (Eugene Pepper) continues to
            recommend that the utility/janitor closets should have a minimum of 20 foot-candles of lighting as
            well to better facilitate proper cleaning of these closets.

    2013 ENVIRONMENTAL HEALTH INSPECTIONS FOR NEW YORK CITY JAIL FACILITIES AT RIKERS
    ISLAND, at 16.

    The Defendants disagree with Mr. Pepper’s recommendation.



             24 | P a g e
            Case 1:20-cv-03650-KPF Document 67-9 Filed 01/22/21 Page 25 of 34
Benjamin v. Brann                                                                        Environmental Conditions
75 Civ. 3073 (LAP)                                                                            May – August 2020

                                                       2.1            janitor's closet      12-Jun
                                                       2.5            janitor's closet      12-May
                                                       2.7            janitor's closet      19-May
                                                       2.8            janitor's closet      1-May
                                                       3.2            janitor's closet      28-May
                                                       3.6            janitor's closet      17-Jul
                                                       3.8            janitor's closet      31-Jul
                                                      14.8            janitor's closet      24-Jul
             RNDC             5 Lower S                3.5            janitor's closet      27-Jul
                                                       6.8            janitor's closet      7-May
                              Intake                   2.7            janitor's closet      9-Jul
                                                       3.3            janitor's closet      29-Jul
                                                       3.4            janitor's closet      22-Jul
                                                       3.5            janitor's closet      15-Jul
                                                       6.8            showers               22-Jul
                                                       8.1            showers               9-Jul
                                                       9.7            showers               15-Jul
             West Facility    Main Intake              6.9            janitor's closet      31-Jul
                                                       7.1            janitor's closet      24-Jul

            Circumstances such as those in AMKC and RMSC should not be allowed to persist without

    consequence. These repeated and unabated violations—the R in the sanitarians’ notes, above,

    indicate that the violation is a “repeat” followed by the number of instances the violation was

    reported—indicate a failure a “lack of adherence to established policies and procedures” and the

    absence of these deficiencies on the EHO reports (i.e. “no notation in unit log”) reveal a failure to

    follow cleaning and sanitizing procedures and should be denoted as such, resulting in a failed

    inspection for the areas. Permitting these areas to regularly pass inspection despite repeated reports

    of the same violations sends the wrong message.

    5. Presence of Malodors:
    Malodors are those that are classified as those that are distinctly septic, putrefactive, or body odors.

            The only instance of malodors was reported in the OBCC Intake’s toilet area on 5/22/20.




             25 | P a g e
            Case 1:20-cv-03650-KPF Document 67-9 Filed 01/22/21 Page 26 of 34
Benjamin v. Brann                                                                           Environmental Conditions
75 Civ. 3073 (LAP)                                                                               May – August 2020

    6. Ventilation:
          • exhaust ventilation in toilets, showers and utility closets not working
          • exhaust ventilation grills occluded with dust, dirt or sealed with paint

            The 234 instances of ventilation deficiencies were reported in all facilities and consisted

    principally of dirty/dusty vents and partially or fully occluded vents. In limited instances, the PHS

    reported that there was no vent. Att. 4.

                                               iii.    Recommendations


            The Defendants have made commendable progress toward improving compliance with the

    Benjamin sanitation mandates; however, those advances are concentrated in intake areas and

    significant deficiencies, revealing noncompliance, remain in living areas. Overall, compliance may

    be improved by ensuring that inspections are more uniform and that there are clear consequences for

    ongoing violations. Mr. Pepper suggested the following after the 2011 and 2013 inspections:

            Annual or biannual environmental health inspections by an independent third
            party/consultant should be put in place to insure:
                     A.     Verification of proper inspection and reporting by “in house” inspectors.
                     B.     Verification of proper management follow through to correct unsanitary
                            conditions reported by inspectors.
                     C.     Provide a training opportunity for OCC and Department inspectors.
                     D.     Determine the progress, the lack thereof, and/or level of sanitation
                            improvements the institution makes over time. One inspection with this new
                            protocol does not establish the fact that DOC facilities have met compliance
                            criteria.
    The Defendants rejected Mr. Pepper’s suggestions, stating, in 2012, “The Department believes that

    the monthly inspections performed by the NYC Department of Health and Mental Hygiene and the

    inspections performed by the Department’s public health sanitarians are sufficient oversight.” (As

    noted below, the monthly inspections by DOHMH inspectors were suspended due to Covid-19.)

            OCC believes that another expert sanitation inspection would be very beneficial to the

    Benjamin litigation to (1) assess the Defendants’ overall progress made toward compliance, (2)



             26 | P a g e
            Case 1:20-cv-03650-KPF Document 67-9 Filed 01/22/21 Page 27 of 34
Benjamin v. Brann                                                                      Environmental Conditions
75 Civ. 3073 (LAP)                                                                          May – August 2020

    review the existing protocol to determine whether modifications need to be made, and (3) to

    establish the training needs of OCC and EHU. At this time, OCC has no staff to carry out

    inspections and it would be expedient to wait until after an expert inspection to obtain and train staff

    to undertake sanitation inspections. OCC requests that an expert inspection be arranged for Spring

    2021.

               2. DOHMH Inspection Reports

            The Environmental Order requires the NYC Department of Health and Mental Hygiene’s

    Division of Environmental Health, hereinafter “DOHMH,” (formerly DOH) to “thoroughly

    inspect each jail at least once every month . . . submit to [OCC] . . . reports of all such

    inspections, and the [DOC] shall provide [OCC] with a description of any ameliorative actions

    taken, planned or recommended.” Environmental Order at ¶ 6–6(a). As reported during the

    previous monitoring period, by Order dated March 24, 2020, the Court suspended “Paragraph

    “6” of the April 26, 2001 Order on Environmental Conditions . . . during the current public

    health crisis” and ultimately the DOHMH’s inspection and reporting requirements, temporarily.

            Plaintiffs’ counsel requests that “the final Report discusses what, if any, impact OCC

    believes the suspension of these inspections has had on the sanitation of the jails.” Pls.’

    comments at 2. OCC is not able to determine the impact, if any, because the Department no

    longer provides written comments to these reports. Defs.’ Sep. 20, 2019 comments to OCC draft

    report at 2. Without written responses to the reports, when they were being generated, OCC was

    unable to determine how long deficiencies lasted or the ameliorative measures taken by the

    Department once deficiencies were reported by DOHMH. Therefore, there is no benchmark

    against which to compare the impact of the suspension of the DOHMH reports.




             27 | P a g e
            Case 1:20-cv-03650-KPF Document 67-9 Filed 01/22/21 Page 28 of 34
Benjamin v. Brann                                                                         Environmental Conditions
75 Civ. 3073 (LAP)                                                                             May – August 2020

        B. Ventilation

                1. Operable Windows

            Defendants shall ensure that all windows which are designed to be opened are operational.
            . . . A cell window that is designed to open and close shall not be considered operational
            unless it can be opened and closed by a detainee without the assistance of a staff member.
            Detainees shall not be housed in cells without operational windows [except in mental health
            areas at the direction of the authorities].

    Environmental Order ¶ 15(e).

    OCC reviewed the Defendants’ inspection reports for the condition of windows in the various

    living areas. These reports indicate that many windows that are designed to open are not

    operational, as required by the Environmental Order. Additionally, the inoperable windows

    remained inoperable despite several reports, some of which spanned weeks or months.

                2. Defendants’ Ventilation Reports

                     a. Defendants’ Obligations

            The November 14, 2003 Ventilation Order ¶ 3 mandates, “Copies of [airflow reports],

    and of any correspondence or documentation made in response to them by the jails’ stationary

    engineers, by the Director [sic] of Environmental Health, or by any other employee or agent of

    the Defendants, shall be provided to [OCC] and to Plaintiffs’ counsel on a monthly basis.” The

    February 11, 2009 Am. Supp. Ventilation Order ¶ 4(b) mandates that “[t]he Monthly Intake

    Ventilation Reports, Heating and Ventilation Certification Reports, and Monthly [Airflow]

    Reading Reports produced by the [Ventilation Task Force teams must] be produced to OCC and

    Plaintiffs’ counsel on a quarterly basis.”




             28 | P a g e
            Case 1:20-cv-03650-KPF Document 67-9 Filed 01/22/21 Page 29 of 34
Benjamin v. Brann                                                                    Environmental Conditions
75 Civ. 3073 (LAP)                                                                        May – August 2020

                     b. Defendants’ Performance

                                      i. Annual Ventilation Certification

            The Environmental Order (¶ 15 (a)) mandates that prior to May 15 of each year, the

    Department shall inspect, test, and repair or replace to working order all ventilation systems in

    the various facilities, and ―shall certify to the Court, with copies to its counsel, OCC, and

    Plaintiffs that these tasks have been completed. Thereafter, the systems are to be maintained in

    working order. The Defendants submitted the ventilation certification on 7/6/20 and the

    individual facility reports indicate that the majority of the equipment is functional; however, in

    certain instances, the Defendants provided dates for the abatement of deficiencies, which passed

    with no indication whether the deficiencies were actually abated as anticipated.

                            ii.   Quarterly Mechanical Equipment Inspection Reports

            The Defendants submitted May 2020 mechanical inspection reports for AMKC, GRVC,

    MDC, NIC, OBCC, RMSC, and RNDC and June 2020 reports for all facilities except NIC. The

    reports indicate that the majority of the equipment is functional. The Defendants reported that

    most of the inoperable equipment was repaired and the equipment that remained inoperable

    affected officer-only areas and did not impact inmate areas. The Defendants provided no

    additional reports, despite OCC’s repeated requests.

                                       iii.   Monthly Airflow Reading Reports
            During this monitoring period, the Defendants did not submit the monthly airflow

    reading reports that are required to be submitted to OCC by the 2003 Ventilation Order (at ¶3)

    and the 2009 Am. Supp. Ventilation Order. Instead, the Defendants submitted airflow reports for

    June–August 2020, on the evening of October 6, in response to the draft of this report, which

    noted the ongoing deficiency. Per the Ventilation Order, the Department’s Sanitarians are




             29 | P a g e
            Case 1:20-cv-03650-KPF Document 67-9 Filed 01/22/21 Page 30 of 34
Benjamin v. Brann                                                                     Environmental Conditions
75 Civ. 3073 (LAP)                                                                         May – August 2020

    required to “check the air flow readings at the ventilation registers, using a vane anemometer, in

    each jail’s intake areas and in 15% of each jail’s housing areas, including their bathroom and

    shower areas.” The Defendants additionally are required to provide the airflow deficiency

    reports, which correspond to the monthly airflow reports; however, those reports have not been

    submitted. The monthly airflow reading reports differ from the monthly airflow deficiency

    reports in that the former reports convey the entirety of the findings as observed by the EHU

    sanitarians and the respective facility engineer or oiler while the latter reports focus only on the

    deficiencies and their abatement. OCC needs the airflow reports and corresponding airflow

    deficiency reports to review the Defendants’ compliance with their testing and repair

    responsibilities. The latter reports still have not been submitted.


                                   AIRFLOW DEFICIENCY REPORTS

            Airflow deficiency reports were not submitted for the current monitoring period.


                                    iv.     Monthly Intake Ventilation Reports
            The Defendants have not submitted the monthly intake ventilation reports as required by

    the Am. Supp. Ventilation Order ¶ 4(b) on August 14, 2019. These reports chart the findings of

    inspections of intake mechanical equipment, identify corrective action needed to abate

    deficiencies, and provide the results of the corrective action. Historically, upon receipt of the

    various ventilation reports required to be submitted to OCC, this writer would review them and

    follow-up with DOC for clarification on any inconsistencies in the reports and request action for

    projects that appear to be delayed. Since the totality of reports were not submitted for the

    corresponding period, OCC has not been able to monitor compliance with the timely abatement

    of deficiencies identified by DOC during its required inspections of the ventilation equipment.




             30 | P a g e
            Case 1:20-cv-03650-KPF Document 67-9 Filed 01/22/21 Page 31 of 34
Benjamin v. Brann                                                                     Environmental Conditions
75 Civ. 3073 (LAP)                                                                         May – August 2020

                     c. Defendants’ Compliance


            The Defendants are not compliant with the provisions of the collective ventilation orders

    that require them to provide various reports to OCC, Plaintiffs’ counsel, and the Court. To date,

    they have not yet provided all required reports, which continues to affect OCC’s ability to

    monitor compliance with the Court’s ventilation mandates.

        C. Lighting

                     a. Defendants’ Obligations

            “Defendants shall ensure that in all cells and dormitory areas . . . no less than 20 foot–

    candles of light will be provided at bed or desk level for each inmate . . . .” Am. Lighting Order

    ¶ 1. “In areas in which the Defendants believe it will be unduly burdensome to comply with the

    20 foot–candle requirement, the Defendants may provide no less than 15 foot–candles of light at

    bed or desk level for each inmate (emphasis supplied). However, Defendants will make

    reasonable good faith efforts to provide a higher minimum amount of foot–candles . . . .” Id. ¶ 2.

            “In dormitories where Defendants cannot provide 15 foot–candles of light because of the

    positions of the lighting fixtures and dormitory beds, each dormitory will have at least one table

    in a dayroom where there is 20 foot–candles of light, and inmates will be advised of where the

    maximum lighting area is located—unless readings below 15 foot–candles are isolated and

    sporadic instances in that dormitory.” Id. ¶ 15. Additionally, the Am. Lighting Order requires

    timely repair and maintenance of lighting by the Defendants (¶¶ 3–5 & ¶¶ 16–17) and conformity

    of DOC internal policies (¶ 6) with the requirements of the Order.




             31 | P a g e
            Case 1:20-cv-03650-KPF Document 67-9 Filed 01/22/21 Page 32 of 34
Benjamin v. Brann                                                                   Environmental Conditions
75 Civ. 3073 (LAP)                                                                       May – August 2020

                       b. Defendants’ Performance

            A review of the PHS and EHO inspection reports for the current monitoring period

    indicate numerous references to the lighting not being maintained, and where work orders have

    been submitted the conditions have remained unabated, necessitating the submission of

    additional work orders. For example, in VCBC 2BB, the PHS submitted a work order on

    6/17/20 after noticing two ceiling light fixtures remained inoperable in the dayroom after

    previously submitting a work order on 6/3/20. In the sleeping area three ceiling light fixtures

    above three beds remained inoperable on 6/17/20 after the PHS submitted a work order on

    6/10/20.

                       c. Defendants’ Compliance

            The Defendants are not in compliance with the maintenance and repair provisions of the

    Amended Lighting Order.

        D. Fire Safety

            During this monitoring period, OCC’s fire safety expert, Mario Antonetti sought and

    received approval (from the Defendants) to have a colleague, Joseph Weiler, assist him in

    undertaking inspections at OBCC due to concerns about the impact the Covid-19 pandemic may

    have on his own health. Messrs. Antonetti and Weiler will make all necessary arrangements

    directly with DOC.

            On August 14, 2020, a fire was started by an inmate in MDC 9 South. OCC has

    requested and received some documents from the Defendants, which are being reviewed by Mr.

    Antonetti. Mr. Antonetti provided the below preliminary report on the fire and will update his

    report when he has received all requested documents and media from the Defendants, as well as




               32 | P a g e
            Case 1:20-cv-03650-KPF Document 67-9 Filed 01/22/21 Page 33 of 34
Benjamin v. Brann                                                                          Environmental Conditions
75 Civ. 3073 (LAP)                                                                              May – August 2020

    the opportunity to interview the engineer or technician with knowledge of the MDC heating,

    ventilation, and air-conditioning system (HVAC).

            The Office of Compliance Consultants has retained Hughes Associates, Inc (HAI) to help
            with various fire and life safety situations in the New York City jail system. On August
            18, 2020, Legal Aid Society through Mr. Robert Quackenbush requested that OCC
            investigate the cell fire incidence at Manhattan Detention Center (MDC). The incident
            occurred on August 14, 2020.

            The incident was reported to the Fire Safety Unit on Friday August 14, 2020 at
            approximately 8:30 pm. by automatic alarm (smoke detectors) from the 9th floor south
            side of the North Tower. Upon investigation it was determined that cell#7 occupied by Mr.
            Gambino Genao was set on fire. From the photos it appeared he set his mattress on fire and
            then closed the door to his cell. With the door to the cell closed, Mr. Genoa occupied the
            barred area immediately outside his cell. At some point the door to the cell was opened by
            Mr. Genoa which allowed the smoke to enter the main block area activating several smoke
            detectors. The activation of the detectors shutdown the HVAC systems.

            Mr. Genao was removed from the outer cell area and the fire was extinguished with the use
            of fire extinguishers. By this time with the fans shut down the smoke in the area was heavy
            and the clients were moved to a secured area. The buses that were brought into the secured
            fenced in area, were not used.

            Mr. Genao was brought to the main clinic for evaluation and sent to NIC.

            The NYC Fire Department arrived with heavy support and secured the fire scene. The fire
            department evacuated the smoke with the use of portable smoke exhaust fans. The area was
            deemed safe for the clients to return. It was not determined how Mr. Genao started the fire.

            As additional information is present the writer, the report will be modified to include the
            new information.

            The Defendants have not commented on Mr. Antonetti’s preliminary report, but have

    promised to provide all requested information and have been cooperative.




             33 | P a g e
            Case 1:20-cv-03650-KPF Document 67-9 Filed 01/22/21 Page 34 of 34
Benjamin v. Brann                                                                  Environmental Conditions
75 Civ. 3073 (LAP)                                                                      May – August 2020

    III.    COMPLAINTS

            In addition to general monitoring responsibilities, OCC is tasked with investigating and

    responding to Benjamin related complaints from inmates or their representatives. Currently,

    OCC does not have staff to directly investigate complaints. During the monitoring period,

    Plaintiffs’ counsel submitted twenty-six complaints to the Defendants, alleging inhabitable cell

    conditions, lack of cleaning supplies, and unsanitary living conditions. The Defendants

    responded to three of the complaints, reporting that they were unsubstantiated. Complaints

    received from inmates alleging non-Benjamin violations were referred to the Department’s

    Office of Constituent and Grievance Services.

            This concludes the summary of the May – August 2020 monitoring period.

             Prepared and submitted by:



                                                                    Nicole N. Austin-Best
                                                                    Deputy Director
                                                                    Office of Compliance Consultants

    REPORT ON ENVIRONMENTAL CONDITIONS
                            May – August 2020
            Dated this 15th day of October 2020




             34 | P a g e
